HAMILTON, Judge,
delivered the following opinion:
In addition to the points decided on demurrer in No. 1408,. Law, MeEaddin Eice Milling Co. v. Armstrong, ante, 203, this ease raises the question whether “embarque” is, in the-second clause of the counterclaim, properly translated as “ship- . . . by steamer.” Velasquez Spanish Dictionary defines “embarque” as putting goods on shipboard. Shipboard may or may not be on board a steamer. Whether the method of shipment by sail or steamer cuts any figure in, the case the court has no means of deciding. All that is now before the court is-*211tbat tbe contract for tbe rice uses tbe word “embarque,”- while tbe complaint based upon this uses tbe expression “shipment bj steamer.” Tbe complaint in this respect does not seem to conform to tbe contract on which it is based. Whether a motion to strike would not be preferable to a demurrer need not be decided. Tbe complaint is inconsistent in this translation, and so tbe demurrer will be sustained.
It is so ordered.